               Case:21-10799-MER Doc#:20 Filed:02/24/21                                              Entered:02/24/21 09:54:43 Page1 of 3


 Fill in this information to identify the case:
 Debtor name Avery Asphalt, Inc.
 United States Bankruptcy Court for the: DISTRICT OF COLORADO                                                                                        Check if this is an

 Case number (if known):                21-10799                                                                                                      amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 A&E Tire Inc.                                                  Services                                                                                                  $10,954.97
 5355 Harrison St.
 Denver, CO 80216
 Avista Services,                                               Services                                                                                                  $56,850.00
 LLC
 PO Box 29580
 Thornton, CO 80229
 Bestteam Striping                                              Services                                                                                                    $6,887.35
 LLC
 1880 Carrol Ct
 Thornton, CO
 80229-7601
 Caterpillar Financial                                          Vendor                                                                                                    $12,257.80
 Services
 2120 West End Ave
 Nashville, TN 37203
 Colorado Dept of                                                                                                                                                         $15,865.34
 Labor
 633 17th St #201
 Denver, CO 80202
 Hi-Plains Leasing,                                             Vendor                                                                                                      $6,065.00
 Inc.
 5395 Newport St
 Commerce City, CO
 80022
 Inland Truck Parts &                                           Vendor                                                                                                      $4,653.73
 Service
 5555 Joliet St
 Ste 150
 Denver, CO 80239
 JPMorgan Chase                                                                                                                                                           $10,733.62
 Bank, N.A.
 1111 Polaris
 Parkway
 Columbus, OH
 43240



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
               Case:21-10799-MER Doc#:20 Filed:02/24/21                                              Entered:02/24/21 09:54:43 Page2 of 3



 Debtor    Avery Asphalt, Inc.                                                                                Case number (if known)         21-10799
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 JT English Site                                                Vendor                                                                                                      $8,336.25
 Services
 615 N. Benson Ave.,
 M
 Upland, CA 91786
 KKTV/Gray Media                                                Services                                                                                                  $10,253.32
 Group
 520 E. Colorado
 Colorado Springs,
 CO 80903
 M.A. Concrete                                                  Vendor                                                                                                      $8,500.00
 Construction, Inc.
 2323 River Road
 Grand Junction, CO
 81505
 Ortega & Sons                                                  Vendor                                                                                                    $13,137.00
 Construction &
 Concrete
 611 Primrose Ave
 SW
 Los Lunas, NM
 87031
 Power Equipment                                                Vendor                                                                                                      $4,446.20
 500 E 62nd Ave
 Denver, CO 80216
 Raising Cane's                                                 Vendor                                                                                                      $4,470.83
 Chicken Fingers
 6800 Bishop Rd.
 Plano, TX 75024
 Rifle Equipment Inc.                                           Vendor                                                                                                      $6,408.31
 1605 Airport Road
 Rifle, CO 81650
 Saint Jude Trucking                                            Services                                                                                                    $6,072.50
 LLC
 4967 Eureka Ct
 Denver, CO 80239
 Seal Master                                                    Vendor                                                                                                    $88,063.87
 4851 Forest St
 Denver, CO 80022
 Sherwin Williams                                               Materials                                                                                                   $6,331.88
 101 Prospect
 Avenue East
 Cleveland, OH
 44115-1069
 Shoco Oil Inc.                                                 Vendor                                                                                                      $5,659.79
 Sam Hill Oil Inc.
 5135 E 74th Ave
 Commerce City, CO
 80022




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
               Case:21-10799-MER Doc#:20 Filed:02/24/21                                              Entered:02/24/21 09:54:43 Page3 of 3



 Debtor    Avery Asphalt, Inc.                                                                                Case number (if known)         21-10799
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Sunstate Equipment                                             Vendor                                                                                                      $4,438.20
 Co.
 5552 E. Washington
 Phoenix, AZ 85034




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
